DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election of Species in the reply filed on 03/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 29-33 are objected to because of the following informalities:  
Claim 29 recites “wherein at least one phase shifter cell” in line 1.  It should be --wherein the at least one phase shifter cell--.


Claim 31 recites “wherein at least one phase shifter cell” in line 1.  It should be --wherein the at least one phase shifter cell--.
Claims 32 and 33 are objected to based on the dependency from claim 31.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “wherein at least one phase shifter cell has a switching delay time distinct from the switching delay time of at least one other phase shifter cell”, which renders the claim indefinite. It’s unclear under what condition one delay time is distinct from another delay time. Is it based on time or based on time ratio or both? The scope of the claim is indefinite because it is not clear what is excluded/included from the scope of the claim.
In addition, it’s unclear what’s the relationship between a plurality of series-coupled phase shifter cells and at least one phase shifter cell, and the relationship between a plurality of series-coupled phase shifter cells and at least one other phase shifter cell.


Similarly, Claim 22 recites “wherein at least two phase shifter cells”. it’s unclear what’s the relationship between a plurality of series-coupled phase shifter cells and at least two phase shifter cells,
Similarly, Claim 23 recites “wherein at least three phase shifter cells”. it’s unclear what’s the relationship between a plurality of series-coupled phase shifter cells and at least three phase shifter cells,
Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25, 29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staszewski (US 6,924,681).

Regarding claim 21 (as best understood),  Staszewski discloses a plurality of series-coupled phase shifter cells [e.g. fig. 11, Col. 4 lines 20-40] each providing at least one selectable phase shift state, wherein at least one selectable phase shift state of at least one phase shifter cell 

Regarding claim 22 (as best understood), Staszewski discloses the invention of claim 21, wherein at least two phase shifter cells provide approximately the same selectable phase shift state but have distinct switching delay times.

Regarding claim 23 (as best understood), Staszewski discloses the invention of claim 21, wherein at least three phase shifter cells provide approximately the same selectable phase shift state but have distinct switching delay times [see at least Col. 4 lines 20-40, e.g. N=6].

Regarding claim 24 (as best understood), Staszewski discloses the invention of claim 21, wherein when the at least one phase shifter cell is transitioning from the first phase shifting state to the next phase shift state, the at least one phase shifter cell progresses essentially 

Regarding claim 25 (as best understood), Staszewski discloses the invention of claim 21, wherein when the at least one phase shifter cell is transitioning from the first phase shifting state to the next phase shift state, a phase transition behavior of the at least one phase shifter cell is essentially monotonic [e.g. the control signals applied smoothly to change state] with state changes.

Regarding claim 29 (as best understood), Staszewski discloses the invention of claim 21, wherein at least one phase shifter cell includes at least two selectable signal paths [e.g. the top path, the bottom path of a mux], each selectable signal path having an active state and an inactive state, wherein a first selectable signal path initially in the active state remains in the active state for a selected period of time when a next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive.

Regarding claim 31 (as best understood), Staszewski discloses the invention of claim 21, wherein at least one phase shifter cell includes at least two selectable signal paths [e.g bypass and bypass/non-bypass, non-bypass and bypass/non-bypass ( the top/bottom path of the first/second mux)] and a selectable reference path [e.g. the top/bottom path of the first mux], each selectable signal path and the selectable reference path having an active state and an inactive state, wherein: (a) a first selectable signal path [e.g. bypass and bypass/non-bypass, (or non-bypass and bypass/non-bypass)] initially in the active state remains in the active state for a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art ( hereinafter AAPA) in view of  Dodamani et al. (Design of SPDT Switch, 6 Bit Digital Attenuator, 6 Bit Digital Phase Shifter for L-Band T/R Module using 0.7 uM GaAs MMIC Technology", IEEE-ICSCN 2007, MIT Campus, Anna University, Chemai, India, February 22-24, 2007, pgs. 302-307, 6 pgs., see IDS). 

Regarding claim 21 (as best understood), AAPA [see fig. 1,2, paras. 0004-0011] discloses a plurality of series-coupled phase shifter cells each providing at least one selectable phase shift state, wherein at least one selectable phase shift state of at least one phase shifter cell [e.g. 102, 104; considered that 102 is similar to the first delay cell and 104 is similar to the second delay cell of Staszewski,. In addition, active mode and inactive mode of 102 are similar 
Note: See similar claim rejections with respect to Staszewski reference. Consider that 102 is similar to the first delay cell and 104 is similar to the second delay cell of Staszewski,. In addition, active mode and inactive mode of 102 are similar to non-bypass and bypass mode of the first delay cell, respectively; active mode and inactive mode of 104 are similar to non-bypass and bypass mode  of the second delay cell, respectively
AAPA does not explicitly discloses at least one other phase shifter cell. However, Dodamani discloses a multiple-bit shifter (6-bit) [e.g. A. Circuit design on pages 304-305]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA in accordance with the teaching of Dodamani regarding a multiple-bit shifter in order to implement multiple phase bits for a phase shifter [A. Circuit design on pages 304-305].

Regarding claim 22 (as best understood), the combination discussed above discloses the invention of claim 21, wherein at least two phase shifter cells provide approximately the same selectable phase shift state but have distinct switching delay times.

Regarding claim 23 (as best understood), the combination discussed above discloses the invention of claim 21, wherein at least three phase shifter cells provide approximately the same selectable phase shift state but have distinct switching delay times [see at least fig. 1 of AAPA].

Regarding claim 24 (as best understood), the combination discussed above discloses the invention of claim 21, wherein when the at least one phase shifter cell is transitioning from the first phase shifting state to the next phase shift state, the at least one phase shifter cell progresses essentially monotonically [e.g. the control signals applied smoothly to change state] through multiple intermediate phase values.
Regarding claim 25 (as best understood), the combination discussed above discloses the invention of claim 21, wherein when the at least one phase shifter cell is transitioning from the first phase shifting state to the next phase shift state, a phase transition behavior of the at least one phase shifter cell is essentially monotonic [e.g. the control signals applied smoothly to change state] with state changes.

Regarding claim 26 (as best understood), the combination discussed above discloses the invention of claim 21, wherein the at least two phase shifting states of at least one phase shifter cell are defined by two or more series reactances and two or more shunt reactances, wherein 


Regarding claim 29 (as best understood), the combination discussed above discloses the invention of claim 21, wherein at least one phase shifter cell includes at least two selectable signal paths [e.g. the top path, the bottom path of a mux], each selectable signal path having an active state and an inactive state, wherein a first selectable signal path initially in the active state remains in the active state for a selected period of time when a next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive.

Regarding claim 31 (as best understood), the combination discussed above discloses the invention of claim 21, wherein at least one phase shifter cell includes at least two selectable signal paths [e.g bypass and bypass/non-bypass, non-bypass and bypass/non-bypass ( the top/bottom path of the first/second mux)] and a selectable reference path [e.g. the top/bottom path of the first mux], each selectable signal path and the selectable reference path having an active state and an inactive state, wherein: (a) a first selectable signal path [e.g. bypass and bypass/non-bypass, (or non-bypass and bypass/non-bypass)] initially in the active state remains in the active state for a selected period of time when a next selectable signal path is to be set to the active state; (b) the selectable reference path [e.g. bypass (non-bypass) of the first mux] is set .

Claims 27-28, 30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art ( hereinafter AAPA) in view of  Dodamani et al. (Design of SPDT Switch, 6 Bit Digital Attenuator, 6 Bit Digital Phase Shifter for L-Band T/R Module using 0.7 uM GaAs MMIC Technology", IEEE-ICSCN 2007, MIT Campus, Anna University, Chemai, India, February 22-24, 2007, pgs. 302-307, 6 pgs., see IDS) and Lam (US 2015/0171828). 

Regarding claim 27 (as best understood), the combination discussed above discloses the invention of claim 21, further including a control signal generation circuit coupled to at least one phase shifter cell, the control signal generation circuit configured to generate a sequence of time-delayed control signals [e.g. the control signals for the first and second delay cells; e.g. the later state control signals are considered as time-delayed, so the control signals is a sequence of time-delayed control signals] for the coupled at least one phase shifter cell in response to the master control signal such that when switching from the first phase shifting state to the next phase shifting state, the coupled at least one phase shifter cell is set to the through-path state before being set to the next phase shifting state. 
The combination discussed above does not disclose does not disclose generating a sequence of time-delayed control signals by controlling the timing of state transitions signals for a selectable period time for the selectable half-cells. However, Lam discloses 

Regarding claim 28 (as best understood), the combination discussed above discloses the invention of claim 27, wherein the control signal generation circuit is configured to delay generating the time-delayed control signals for a selectable period time.
Regarding claim 30 (as best understood), the combination discussed above discloses the invention of claim 29, further including a control signal generation circuit coupled to the selectable signal paths of at least one phase shifter cell, for generating a sequence of time-delayed control signals for the coupled selectable signal paths such that when switching from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state [e.g. see discussion in claim 31].


Regarding claim 32 (as best understood), the combination discussed above discloses the invention of claim 31, further including a control signal generation circuit coupled to the selectable signal paths and the selectable reference path of at least one phase shifter cell, for generating a sequence of time-delayed control signals for the coupled selectable signal paths and selectable reference path such that when switching from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the selectable reference path is set to the active state, and thereafter the next selectable signal path is set to the active state 
The combination discussed above does not disclose does not disclose generating a sequence of time-delayed control signals by controlling the timing of state transitions signals for a selectable period time for the selectable half-cells. However, Lam discloses a control signal generation circuit [e.g. the circuit output C binary codes ] receives a master control signal to generate a sequence of time-delayed control signals for a selectable period time for selectable cells [502s fig. 5] such that the combination discloses a control signal generation circuit [e.g. Lam] coupled to the selectable half-cells, and configured to be coupled to a master control signal [input signal of C binary code generation circuit], for generating a sequence of time-delayed control signals for the selectable half-cells. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by AAPA in accordance with the teaching of Lam regarding timing of state transitions [ABSTRACT] in order to reduce transient glitches [ABSTRACT].
Regarding claim 33 (as best understood), the combination discussed above discloses the invention of claim 31, wherein the first selectable signal path has an opposite phase shift polarity with respect to the next selectable signal path [AARP has same structure}.


Claims 27-28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staszewski (US 6,924,681) in view of Facchini et al. (US 2016/0269008).


Staszewski does not disclose the control signal generation circuit receives a master control signal. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to have a control signal generation circuit receives a master control signal. For example, Facchini discloses a control signal generation circuit [e.g. 950 fig. 9] receives a master control signal [signal at CTL fig. 9] such that the combination discloses a control signal generation circuit [e.g. the circuit (not shown) that generates control signals to switches Staszewski /950 Facchini] coupled to the selectable half-cells, and configured to be coupled to a master control signal [e.g. signal at CTL fig. 9 Facchini], for generating a sequence of time-delayed control signals for the selectable half-cells. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Staszewski in accordance with the teaching of Facchini regarding a control port [CTL] in order to receive a control word [paragraph 0065].

Regarding claim 28 (as best understood), the combination discussed above discloses the invention of claim 27, wherein the control signal generation circuit is configured to delay generating the time-delayed control signals for a selectable period time.
Regarding claim 30 (as best understood), Staszewski discloses the invention of claim 29, further including a control signal generation circuit coupled to the selectable signal paths of at least one phase shifter cell, for generating a sequence of time-delayed control signals for the coupled selectable signal paths such that when switching from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the next selectable signal path is set to the active state, and thereafter the first selectable signal path is set to the inactive state [e.g. see discussion in claim 31].
Staszewski does not disclose the control signal generation circuit receives a master control signal. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to have a control signal generation circuit receives a master control signal. For example, Facchini discloses a control signal generation circuit [e.g. 950 fig. 9] receives a master control signal [signal at CTL fig. 9] such that the combination discloses a control signal generation circuit [e.g. the circuit (not shown) that generates control signals to switches Staszewski /950 Facchini] coupled to the selectable half-cells, and configured to be coupled to a master control signal [e.g. signal at CTL fig. 9 Facchini], for generating a sequence of time-delayed control signals for the selectable half-cells. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 32 (as best understood), Staszewski discloses the invention of claim 31, further including a control signal generation circuit coupled to the selectable signal paths and the selectable reference path of at least one phase shifter cell, for generating a sequence of time-delayed control signals for the coupled selectable signal paths and selectable reference path such that when switching from the first selectable signal path initially in the active state to the next selectable signal path initially in the inactive state, the first selectable signal path remains in the active state for a selected period of time while the selectable reference path is set to the active state, and thereafter the next selectable signal path is set to the active state and the first selectable signal path is set to the inactive state, and thereafter the selectable reference path is set to the inactive state.
Staszewski does not disclose the control signal generation circuit receives a master control signal. However, it’s well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to have a control signal generation circuit receives a master control signal. For example, Facchini discloses a control signal generation circuit [e.g. 950 fig. 9] receives a master control signal [signal at CTL fig. 9] such that the combination discloses a control signal generation circuit [e.g. the circuit (not shown) that generates control signals to switches Staszewski /950 Facchini] coupled to the selectable half-cells, and configured to be coupled to a master control signal [e.g. signal at CTL fig. 9 Facchini], for generating a sequence of time-delayed control signals for the selectable half-cells. Therefore, it would have been .
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staszewski (US 6,924,681) in view of Henzler (US 2013/0016982).
Regarding claim 33 (as best understood), Staszewski discloses the invention of claim 31. However, to have a signal has an opposite phase shift polarity with another is well within the ability to one having ordinary skill in the art before the effective filing date of the claimed invention. For example, Uppathil discloses to utilize inverter as delay element such that the combination discloses wherein the first selectable signal path has an opposite phase shift polarity with respect to the next selectable signal path. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Staszewski in accordance with the teaching of Henzler regarding a delay element in order to utilize well-known inverters to control delay to achieve a specific purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842